DETAILED ACTION
Claims 1, 5-10, 12, 17 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In claim 1, an article should be inserted before “NbHIR3.1” in lines 10 and 11, before “NbHIR3.2” in line 12, and before OsHIR3 in line 13.
In claim 5 an article should be inserted before “following” in line 2.  
Due to Applicant’s amendment of the claims, the objection is modified from the objection set forth in the Office action mailed 14 December 2020.  Applicant’s arguments filed 8 March 2021 have been fully considered but they are not persuasive.  
Response to Arguments
Applicant urges that the objections have been overcome by amendment (response pg 4).
This is not found persuasive because the above objection to claim 5 was not so overcome and new ones were introduced.
Applicant’s amendments have overcome the previous objections to claims 1, 9-10, 14-16 and 18-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 14 December 2020, as applied to claims 6-10, 13-14, 16 and 19.  Applicant’s arguments filed 8 March 2021 have been fully considered but they are not persuasive.  
Parent claim 1 is drawn to a method comprising transforming plants with a vector comprising NbHIR3.1 or NbHIR3.2 or OsHIR3, thereby producing transgenic plants overexpressing NbHIR3.1 or NbHIR3.2 or OsHIR3.  
Dependent claim 6 recites that the transgenic plants have resistance to virus infection, dependent claim 7 recites the viruses, and dependent claim 14 recites that the transgenic plants have basic resistance to a virus.  However, these resistances would be inherent features of transgenic plants overexpressing NbHIR3.1 or NbHIR3.2 or OsHIR3.  Thus, claims 6-7 fail to further limit the subject matter of the claim upon which they depend.
Dependent claim 8 recites that NbHIR3.1 and NbHIR3.2 are cloned from Nicotiana benthamiana, and OSHIR3 is cloned from Oryza sativa, and dependent claims 9 and 10 recite primers used for cloning.  As discussed in the rejection under 35 U.S.C. 112(b) below, the recitation “are cloned” makes it unclear if this is an additional method step or if it is merely reciting a property of the NbHIR3.1 and NbHIR3.2 genes.  If the latter case applies, these claims merely recite an inherent property of NbHIR3.1 and NbHIR3.2, where the “Nb” in their names refers to N. benthamiana and Os in OsHIR3 refers to O. sativa.  Thus, claims 8-10 fail to further limit the subject matter of the claim upon which they depend.

Response to Arguments
Applicant urges that claims 13-14, 16 and 19 are cancelled and claim 1 is properly amended, with claims 6-9 properly depending thereon (response pg 5).
This is not found persuasive because claims 6-10 still fail to further limit claim 1, for the reasons above.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 14 December 2020.  Applicant’s arguments filed 8 March 2021 have been fully considered but they are not persuasive.  
Claim 8 is indefinite in its recitation of “are cloned” in line 1.  The recitation makes it unclear if this is an additional step in the method or if it is merely reciting the source of the NbHIR3.1, NbHIR3.2 and OSHIR3 genes.  Similarly, claims 9-10 are indefinite because it is not 
Response to Arguments
Applicant urges that the rejection has been overcome by amendment (response pg 5).
This is not found persuasive because the rejection of claims 8-10 was not so overcome.  The previous rejection over the other claims was overcome by amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emmanuel et al (WO 2010/100595).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 14 December 2020, as applied to claims 1-4 and 6-17.  Applicant’s arguments filed 8 March 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising inserting an NbHIR3.1, NbHIR3.2, or OsHIR3 gene into a plant binary plasmid expression vector, transferring the vector into a Agrobacterium tumefaciens strain, transferring the strain into plant cells, thus producing transgenic plants overexpressing NbHIR3.1, NbHIR3.2, or OsHIR3.  Dependent claims recite the sequence of the gene, primers used to clone the gene, the method by which the vectors is Agrobacterium, the plant species and the method by which the plants are produced.
Emmanuel et al teach a gene with 100% idenitity to SEQ ID NO:23:  
AYI24237
ID   AYI24237 standard; DNA; 1290 BP.
XX
AC   AYI24237;
XX
DT   28-OCT-2010  (first entry)
XX
DE   Plant yield-increasing gene, SEQ:973.
XX
KW   abiotic stress tolerance; agriculture; cold tolerance; crop improvement;
KW   drought resistance; ds; fertilizer; gene; heat tolerance;
KW   heavy metal resistance; herbicide resistance; oil; plant; plant breeding;
KW   salt tolerance; transgenic plant; weed control.
XX
OS   Oryza sativa.
XX
CC PN   WO2010100595-A2.
XX
CC PD   10-SEP-2010.
XX
CC PF   01-MAR-2010; 2010WO-IB050871.
XX
PR   02-MAR-2009; 2009US-0202459P.
PR   05-AUG-2009; 2009US-0231349P.
PR   28-DEC-2009; 2009US-0282183P.
XX
CC PA   (EVOG-) EVOGENE LTD.
XX
CC PI   Emmanuel E,  Diber A,  Pollock SR,  Karchi H;
XX
DR   WPI; 2010-L56959/61.
DR   P-PSDB; AYI25744.
XX
CC PT   Increasing e.g. yield, biomass, growth rate, oil content, fiber yield, 
CC PT   abiotic stress tolerance and nitrogen use efficiency of a plant, 
CC PT   comprises expressing an exogenous polynucleotide of specified nucleic 
CC PT   acid sequence within the plant.
XX
CC PS   Claim 1; SEQ ID NO 973; 433pp; English.
XX
CC   The present invention provides a method for increasing the yield, 
CC   biomass, growth rate, oil content, fiber yield, abiotic stress tolerance 
CC   and nitrogen use efficiency of a plant by expressing an exogenous 
CC   polynucleotide of specified nucleic acid sequence within the plant. The 
CC   method is useful: for increasing yield, biomass, growth rate, vigor, oil 
CC   content, fiber yield, fiber quality, abiotic stress tolerance, where the 
CC   abiotic stress includes salinity, drought, water deprivation, low 
CC   temperature, high temperature, heavy metal toxicity, anaerobiosis, 
CC   nutrient deficiency, nutrient excess, atmospheric pollution or UV 
CC   irradiation, nitrogen use efficiency, water use efficiency, and 
CC   fertilizer use efficiency of a plant. The method has high agricultural 
CC   value; can be used in a wide range of economical plants in a safer and 
CC   cost-effective manner; utilizes a nucleic acid construct which stably or 
CC   transiently transforms plant cells; enables chloroplast expression by 
CC   introducing the polynucleotide into a chloroplast genome; reduces the 
CC   loss of soil water by simple evaporation; reduces the competition with 
CC   weeds, and hence reduces the need to use herbicides to control weeds; 
CC   increases agricultural productivity; improves crop quality and 
CC   biochemical constituents of the seed; and promotes plant growth and hence
CC   shortening the needed growth period and/or alternatively improving the 
CC   utilization of available nutrients and water leading to increase of land 

CC   plant derived gene which encodes a plant derived protein used for 
CC   increasing the yield, biomass, growth rate, oil content, fiber yield, 
CC   abiotic stress tolerance and nitrogen use efficiency of a plant.
XX
SQ   Sequence 1290 BP; 338 A; 294 C; 356 G; 302 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 867;  DB 41;  Length 1290;
  Best Local Similarity   100.0%;  
  Matches  867;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGTGAGCGCCTTCTTCCTGCTGTGCGGGTGCGTGGACCAGGCGAGCGTCGCGGTGGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        157 ATGGTGAGCGCCTTCTTCCTGCTGTGCGGGTGCGTGGACCAGGCGAGCGTCGCGGTGGTG 216

Qy         61 GAGAAGTGGGGCCGCTTCCTCCGCCTCGCCGAGCCGGGCCTCCACTTCTTCAACCCGTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        217 GAGAAGTGGGGCCGCTTCCTCCGCCTCGCCGAGCCGGGCCTCCACTTCTTCAACCCGTTC 276

Qy        121 GCCGGCGAGTTCGTCGCCGGGACGCTCTCCACCCGCGTCCAGTCGCTCGACGTCCGCGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        277 GCCGGCGAGTTCGTCGCCGGGACGCTCTCCACCCGCGTCCAGTCGCTCGACGTCCGCGTC 336

Qy        181 GAGACCAAGACCAAGGATAATGTCTTTGTTCAGCTTATCTGCACAATCCAATATCGGGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        337 GAGACCAAGACCAAGGATAATGTCTTTGTTCAGCTTATCTGCACAATCCAATATCGGGTT 396

Qy        241 GTTAAGGAACATGCTGATGATGCATTCTATGAGTTGCAGAATCCCCAACAGCAAATTCAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        397 GTTAAGGAACATGCTGATGATGCATTCTATGAGTTGCAGAATCCCCAACAGCAAATTCAG 456

Qy        301 GCCTACGTCTTTGATGTGGTCCGAGCTATAGTTCCGAGAATGAATCTTGATGATCTTTTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        457 GCCTACGTCTTTGATGTGGTCCGAGCTATAGTTCCGAGAATGAATCTTGATGATCTTTTT 516

Qy        361 GAGCAAAAGAATGATGTGGCGAAAGCTGTACTTCAGGAGCTAGAAAAGGTGATGGGAGAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        517 GAGCAAAAGAATGATGTGGCGAAAGCTGTACTTCAGGAGCTAGAAAAGGTGATGGGAGAT 576

Qy        421 TATGGTTACAGCATTGAGCACATTCTCATGGTTGACATCATCCCTGATGCTGCTGTACGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        577 TATGGTTACAGCATTGAGCACATTCTCATGGTTGACATCATCCCTGATGCTGCTGTACGC 636

Qy        481 AGAGCAATGAATGAAATAAATGCAGCACAAAGGCTTCAGCTTGCAAGTGTCTACAAAGGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        637 AGAGCAATGAATGAAATAAATGCAGCACAAAGGCTTCAGCTTGCAAGTGTCTACAAAGGA 696

Qy        541 GAGGCGGAGAAGATTCTTCTGGTGAAGAAAGCAGAAGCAGAGGCAGAGGCAAAACACCTT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        697 GAGGCGGAGAAGATTCTTCTGGTGAAGAAAGCAGAAGCAGAGGCAGAGGCAAAACACCTT 756

Qy        601 TCCGGTGTCGGCATTGCTAGACAGCGGCAGGCGATAACTGATGGCCTGAGAGAGAACATC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        757 TCCGGTGTCGGCATTGCTAGACAGCGGCAGGCGATAACTGATGGCCTGAGAGAGAACATC 816

Qy        661 CTGAACTTCTCGCACTCGGTTTCAGGCACCTCAGCAAAAGAAGTCATGGATCTCATCATG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        817 CTGAACTTCTCGCACTCGGTTTCAGGCACCTCAGCAAAAGAAGTCATGGATCTCATCATG 876

Qy        721 GTCACGCAGTACTTCGACACCATCAAAGAACTTGGGGATGGCTCGAAGAACACCACGGTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        877 GTCACGCAGTACTTCGACACCATCAAAGAACTTGGGGATGGCTCGAAGAACACCACGGTG 936

Qy        781 TTCATACCTCATGGCCCAGGCCATGTCAGGGATATCAGCGAGCAAATCCGGAATGGTATG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        937 TTCATACCTCATGGCCCAGGCCATGTCAGGGATATCAGCGAGCAAATCCGGAATGGTATG 996

Qy        841 ATGGAAGCGTCCTGCAGCAACGTGTAA 867
              |||||||||||||||||||||||||||
Db        997 ATGGAAGCGTCCTGCAGCAACGTGTAA 1023

Emmanuel et al teach that this sequences, their SEQ ID NO:973, which encodes their SEQ ID NO:2480, is a homolog of an Arabidopsis gene they call LYM82 (Table 2, pg 80).  Emmanuel et al cloned the Arabidopsis LYM82 gene into a plant binary expression vector (example 7);  the gene was first cloned into high copy vectors using PCR primers.  The binary vector has a Nos promoter, an NPTII selection marker, a Nos terminator, a polyA signal, a 35S promoter, the gene of interest, and a Nos terminator (pg 174, lines 25-31;  Figure 2, Table 27).  The resulting vector was transformed into Agrobacterium by electroporation (example 8), and the resulting cells were used to transform Arabidopsis by the floral dip method (example 9).  The performance of the plants under various abiotic stresses was analyzed and data shown in Examples 10-11.  
Emmanuel et al do not teach transformation of their SEQ ID NO:973 into plants.  The broad teachings of Emmanuel et al cure this deficiency. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to transformation of Emmanuel et al’s SEQ ID NO:973, which comprises the instant SEQ ID NO:23, into plants.  One of ordinary skill in the art would have been motivated to do so because Emmanuel et al suggest it (claims 1-3, 5-6, 8-9, 12-15, 18).
Emmanuel et al suggest use of various promoters, including 35S for use in their constructs (paragraph spanning pg 24-25), use of the leaf disc method for plant transformation with Agrobacterium (pg 27, lines 27-29), and transformation into plants including rice (paragraph spanning pg 22-23).  Thus, it would be obvious to do so.
Instant claims 2-3 recite the sequence of the NbHIR3.1 and NbHIR3.2 genes.  However, the claims do not limit the method to use of those sequences;  use of the OsHIR3 gene is still encompassed.  Thus, those claims are included in this rejection.

Emmanuel et al’s SEQ ID NO:973 could be cloned using the primers Emmanuel et al or using primers developed from other sequences flanking the gene;  selection of cloning primers is a design choice.  
Response to Arguments
Applicant urges that the subject matter of claim 18 has been incorporated into claim 1 (response pg 5-6).
This is not found persuasive because the claims still recite OsHIR3.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over s 1-4 and 6-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emmanuel et al as applied to claims 1, 6-8, 10, 12, 17 and 20, and further in view of Parida et al (WO 2007/029270).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 14 December 2020.  Applicant’s arguments filed 8 March 2021 have been fully considered but they are not persuasive.  
The claim is drawn to a particular vector construct.
The teachings of Emmanuel et al are discussed above.  Emmanuel et al does not teach a vector construct using the HptII selection marker.
Parida et al teach use of the hptII selectable marker in transformation of plants to confer stress resistance (pg 5, lines 10-11).  Parida et al also teach use the CaMV 35S poly A (Figure 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the hptII selectable marker and the CaMV 35S poly A in constructs used to make the methods made obvious by Emmanuel et al.  One of ordinary skill in the art would have been motivated to do so because selection of selectable marker and the source of the PolyA and promoters used to express the selectable marker and the gene of interest are .
Response to Arguments
Applicant urges that the subject matter of claim 18 has been incorporated into claim 1 (response pg 5-6).
This is not found persuasive because the claims still recite OsHIR3.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.